DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the locking ring should be element 5 but is improperly followed by reference number 6 in paragraphs [0042] and [0043].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 25 recites “wherein the locking ring is connected to the second ramp ring in a rotationally fixed manner via the at least one connecting element, so that the locking ring and the second ramp ring rotate jointly, wherein the friction face pairing is formed in the power path between the rotatably drivable first ramp ring and the second ramp ring” whereas claim 17, from which claim 25 depends, recites “wherein at least one friction face pairing is provided in the power path between the drive gear and the locking ring, via which torque is transmittable to the locking ring by means of frictional forces.”  As noted in more detail below in the rejection under 112(b), it is unclear what the friction face pairing means. Nonetheless, assuming the friction face pairing may include a ball ramp actuator (which the Examiner does not believe to be consistent with the phrase friction face pairing), it is unclear how the friction pairing may be simultaneously between the ramps and also between the drive gear and locking ring based on the disclosed embodiments. None of the embodiment disclose this combination so there is no working example. Furthermore, there is no disclosure in the description of how the ball ramp actuator is within a power path between the drive gear and locking ring and therefore there is little guidance from the inventor. Furthermore, in the prior art, this combination is not taught and thus the prior art does not clarify this feature.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “at least one friction face pairing.” There is no reference number set forth in the current specification for the friction face pairing. However, the deleted reference numbers in the originally filed claims list reference numbers (28, 19; 7, 9). Firstly, reference 28 points to a toothing (see FIG. 2A) and does not operate via friction. Assuming this should have been reference 18, the combination of elements 18 and 19 operate using friction between a radially movable pin and an inner surface of a ring (see e.g., FIG. 1C). On the other hand, elements 7 and 9 operate using a ball moving circumferentially along two opposing tracks which then axially pushes one of the tracks relative to the other (see e.g., FIG. 1A illustrating the tracks without the ball as would be readily understood by those having ordinary skill in the art). These two features operate very differently one using friction and one via rolling balls on cams. It is not clear how the latter could be reasonably interpreted as a friction face pairing. Furthermore, it is unclear if for example a friction clutch would constitute a friction face pairing given the lack of description or definition of this feature in the specification and apparent inconsistent application of this phrase for a ball ramp actuator.
With regard to the specific disclosure, the specification discloses that (with reference numbers added) “the friction face pairing for rotatably driving the locking ring 
In view of the fact that the ramp rings are distinctly claimed in claim 17, for purposes of compact prosecution, this pairing feature is interpreted as meaning the one element frictionally sliding against another element (and not the ball and ramp ring feature). This interpretation will provide compact prosecution by aligning as closely as possible with the disclosed embodiment consistent with an interpretation that enables the combination.
Claim 21 recites “wherein the locking ring has at least one spring element to resiliently preload the at least one connecting element, wherein the at least one connecting element is resiliently loaded by the at least one spring element against the actuating ring and is in frictional contact therewith.” It is unclear if this frictional contact is intended to be the same as the frictional function encompassed by the friction face pairing.  For purposes of compact prosecution and consistent with the specification, this feature is interpreted as the connecting element against the actuating ring forming the frictional sliding of the friction face pairing feature.
Claim 25 recites “wherein the locking ring is connected to the second ramp ring in a rotationally fixed manner via the at least one connecting element, so that the locking ring and the second ramp ring rotate jointly, wherein the friction face pairing is formed in the power path between the rotatably drivable first ramp ring and the second ramp ring.” If the pairing is between the two ramps, it is unclear how it can also be between the drive gear (3, 61) and locking ring (5) which is required by claim 17. This appears to be inaccurate. Furthermore, if this is a friction pairing, it is unclear what a friction pairing means since the ball ramp actuator acts by balls rolling along a ramped surface as noted above in the rejection of claim 17.
With regard to claim 28, “in the closing sense” lacks antecedent basis and is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, 20 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwano (US 2019/0257375).

Claim 17
Iwano discloses actuator assembly for a clutch arrangement in a driveline of a motor vehicle, comprising (see FIGS. 1 and 2):
a rotatably drivable drive gear (15);
a locking ring (outer portion of 45 including 45b and 45c) mounted so as to be rotatable about an axis of rotation and drivingly connected to the drive gear (15) via a power path (e.g., via 21 engaging 31);
wherein the locking ring (45b) is rotatable by the drive gear (15) from a first rotational position into a second rotational position against a rotation stop (59); and
wherein at least one friction face pairing (21, 31) is provided in the power path between the drive gear (15) and the locking ring (outer portion of 45), via which torque is transmittable to the locking ring (45b) by means of frictional forces (between 21 and 31);
a first ramp ring (45a or ramp surface of 45a) that is rotatably drivable by the drive gear (15) (via e.g., 21 engaging 31 rotating 7 which rotates 45); and
a second ramp ring (43 or ramp surface of 43);
wherein the first ramp ring (45a or ramp surface of 45a) and the second ramp ring (43 or ramp surface of 43) are axially supported against each other and are configured to convert a relative rotary movement into an axial movement (see FIG. 2 clearly illustrating a ball ramp actuator 73, 43, 45a);
wherein the first ramp ring (45a or ramp surface of 45a), after the locking ring (outer portion of 45) has reached the rotation stop (59), is further rotatably drivable by the drive gear (15) (via 21 rolling in a disengaging direction away from 31 until ring 43 engages with 9 via 51 and 19).
With regard to the locking ring mounted in a stationary housing and rotatable therein. Iwano does not disclose how the clutch is used precisely, but does not disclose that the clutch is in an automatic transmission in a vehicle (see paragraph [0003]). As such, either the transmission housing or vehicle body may be interpreted as the stationary housing both of which are at least inherent in the disclosure of the transmission and vehicle.

Claim 18
Iwano discloses wherein the locking ring (outer portion of 45) has a ring portion (e.g., outer circumferential surface of 45) and at least one connecting element (45b) projecting therefrom to provide torque into the locking ring (see FIG. 1).

Claim 20
Iwano discloses wherein the at least one connecting element (45b) of the locking ring (outer portion of 45) is rotatable by an actuating ring (7) arranged in the power path between the drive gear (15) and the locking ring (outer portion of 45).

Claim 26
Iwano discloses wherein the first ramp ring (45a) and the second ramp ring (43) are axially supported against each other indirectly via balls (73) which run in respective ball grooves of the first ramp ring and the second ramp ring (see FIG. 2).


Allowable Subject Matter
Claims 19, 21-24 and 27-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 19, the prior art does not disclose or render obvious an actuator assembly comprising the combination of features as recited including “wherein the stationary housing has a sleeve-shaped portion in which the locking ring is supported so as to be rotatable to a limited extent, wherein the sleeve-shaped portion comprises at least one radial through-opening into which the at least one connecting element of the locking ring engages.” While it would have been obvious to have supported the locking ring fully rotatably within a housing, supporting this ring in a 
With reference to claim 21 and in view of the interpretation set forth under the rejection under 112(b), the prior art does not disclose or render obvious an actuator assembly comprising the combination of features “wherein the locking ring has at least one spring element to resiliently preload the at least one connecting element, wherein the at least one connecting element is resiliently loaded by the at least one spring element against the actuating ring and is in frictional contact therewith.” In Iwano, the friction pairing or frictionally sliding is not formed using the connection element of the locking element, where the locking element is the component that rotates against a rotation stop. In other words, in Iwano the rotation stop and friction sliding are performed by different elements at different locations, whereas necessarily with the present combination these are formed using one of the same elements, namely the locking ring.
With reference to claim 27, the prior art does not disclose or render obvious an actuator assembly comprising the combination of features as recited including “wherein the second ramp ring is axially supported against the stationary housing, wherein the first ramp ring is movable by being rotatably driven by the drive gear from a first axial position, in which the first ramp ring is axially close to the second ramp ring, into a second axial position, in which the first ramp ring is axially spaced from the second ramp ring; wherein the first ramp ring, on a side facing away from the second ramp ring, includes an actuating face for axially loading a friction clutch.” This is opposite to the arrangement of Iwano which is the closest prior art to claim 17.  It is unclear how Iwano 
With reference to claim 28, the prior art does not disclose or render obvious an actuator assembly provided in a drive arrangement comprising the combination of features including “an interlocking clutch having a first clutch element and a second clutch element axially movable relative thereto, the second clutch element being connected in a rotationally fixed manner to the first clutch element in a closed position and being disconnected from the first clutch element in an open position in order to be freely rotatable relative thereto; and a friction clutch for variable torque transmission between a first clutch part and a second clutch part; wherein the locking ring of the actuator assembly in the first rotational position blocks an axial movement of the second clutch element of the interlocking clutch, wherein the interlocking clutch is closed; wherein the locking ring, by being rotated into the second rotational position by the drive gear, releases the second clutch element of the interlocking clutch so that the interlocking clutch is opened; wherein upon further rotation of the drive gear the locking ring remains in the second rotational position and the friction clutch is loaded by the rotationally drivable first ramp ring in the closing sense.” In the prior art, there are ball ramp actuators which act in the functional manner described in claim 28. However, the clutch of Iwano does not operate in a manner that would allow this function. Furthermore, the clutches with the ball ramp actuators in the transmissions do not include the locking ring with the stop and friction pairing features of claim 17 and cannot be modified with Iwano since Iwano operates differently than these clutches.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamrin (US 2020/0049211) discloses a ball ramp actuator for a clutch with a one-way engaging mechanism. Lien (US 2018/073572) discloses a ball ramp actuator driven by a gear and a distant one-way friction clutch with a stop. Hock et al. (US 6851534) discloses a drive that drives one of two ramp rings to actuate a clutch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STACEY A FLUHART/Primary Examiner, Art Unit 3659